Citation Nr: 1522288	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-40 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2009 rating decision by the Regional Office (RO) in Los Angeles, California, which denied the Veteran's attempt to reopen his claim of entitlement to service connection for type II diabetes mellitus.  The Veteran perfected a timely appeal to that decision.  

On February 12, 2014, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing has been uploaded into the Virtual VA eFolder.  At the hearing, the Veteran submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

Thereafter, in an April 2014 decision, the Board determined that new and material evidence had been received to reopen a claim for service connection for type II diabetes mellitus, claimed as due to exposure to herbicides, but denied the claim on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated in February 2015, granted a Joint Motion for Remand, vacated the Board's decision and remanded this matter for readjudication consistent with the joint motion.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's Virtual VA and VBMS efolders to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the Joint Motion for Remand.  Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the matter addressed in the joint motion.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

As previously noted, a February 2015 order of the court vacated the Board's April 2014 decision denying the Veteran's claim of entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to herbicides.  Significantly, the Board denied service connection for Type II diabetes mellitus on a presumptive basis because it was determined that the Veteran was not shown to have Type II diabetes mellitus.  In denying service connection Type II diabetes mellitus, claimed as due to exposure to herbicides, the Board determined that a VA examination and opinion was not warranted, in part, because the record reflected that the Veteran had a diagnosis of Type I diabetes mellitus, not Type II.  

In this regard, the Board notes that Type II diabetes mellitus is subject to presumptive service connection on the basis of exposure to herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2014).  Type I diabetes mellitus, however, is not.  

The parties to the joint motion noted that the record contains conflicting evidence as to whether the Veteran's diabetes mellitus is Type I or Type II in nature.  In this regard, the parties to the joint motion observed that, in its decision, the Board relied on an October 2009 medical statement from Dr. Dan Streja indicating that the Veteran had diabetes mellitus that was labeled as type I diabetes.  However, the parties also noted that, in an August 2013 medical statement, Dr. Streja stated that the Veteran had had type II diabetes mellitus since 1989 that was treated with oral hypoglycemic and that insulin was initiated in 1992.  The parties to the joint motion further noted that an Agent Orange registry examination, conducted in March 2009, provided a specific diagnosis of Type II diabetes mellitus since 1989; it was also noted that the Veteran had been on insulin since 1990.  

In light of the above medical evidence, the parties to the joint motion determined that there is a question as to which diagnosis the Veteran has and whether he had Type II diabetes mellitus initially, which led to the diagnosis of Type I diabetes mellitus.  Consequently, the parties agreed that a VA examination is warranted in order to clarify the record as to the Veteran's current diagnosis, and to provide an etiology opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); and Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  The Veteran should then be scheduled for an appropriate VA examination in order to determine the nature, extent and likely etiology of his diabetes mellitus.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should provide an opinion as to whether the Veteran's diabetes is Type I or Type II in nature.  If the examiner determines that the Veteran's diabetes mellitus is Type I in nature, the examiner should provide an opinion as to whether it is at least as likely as not that the diabetes mellitus is etiologically related to the veteran's service, or was present within one year of the veteran's discharge therefrom.  The rationale for all opinions expressed should be provided.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




